Exhibit 99.1 Marathon Patent Group, Inc. Announces Second Quarter 2015 Financial Results LOS ANGELES, CA (Marketwired – August 14, 2015) - Marathon Patent Group, Inc. (NASDAQ: MARA) ("Marathon"), a patent licensing company, announced today financial results for the second quarter ended June 30, 2015. 2015 Second Quarter Results Marathon generated revenues of $1.4 million and $5.5 million during the three and six months ended June 30, 2015, as compared to $3.8 million and $6.6 million during the three and six months ended June 30, 2014.For the three and six months ended June 30, 2015, this represented a decrease of $2.5 million or 64% and $1.1 million or 17%, respectively. Revenue for the three and six months ended June 30, 2015 was derived from the issuance of one-time patent licenses, recurring royalties and Opus (Marathon’s patent analytics system) subscription fees. For the three and six months ended June 30, 2014, revenue was derived solely from the issuance of one-time patent licenses. Revenues from licensing a number of Marathon’s patent portfolios accounted for approximately 79% and 91% of revenues for the three and six months ended June 30, 2015 and 100% and 100% for the three and six months ended June 30, 2014, respectively. Direct cost of revenues during the three and six months ended June 30, 2015 amounted to $3.9 million and $8.2 million, respectively, and for the three and six months ended June 30, 2014, the direct cost of revenues amounted to $1.8 million and $2.9 million, respectively. For the three and six months ended June 30, 2015, this represented an increase of $2.1 million or 120% and $5.3 million or 186%. Direct cost of revenues for the quarter include contingent and non-contingent payments to patent enforcement counsel, costs associated with technical and damage experts, and other miscellaneous costs associated with enforcing our patent rights and entering into settlement and licensing agreements. Higher costs during the three and six months ended June 30, 2015 relative to the same period in 2014 are related to multiple trials in the United States and Germany during this period, preparation for upcoming trials and the close of discovery in other cases slated for trial later this year and in early 2016. Total other operating expenses (not including direct cost of revenues) for the three and six months ended June 30, 2015, including amortization of patents, compensation and related taxes, consulting and professional fees and other general and administrative fees, were $6.1 million and $12.1 million, per the table below: Total Other Operating Expenses For the Three Months Ended June 30, 2015 For the Three Months Ended June 30, 2014 For the Six Months Ended June 30, 2015 For the Six Months Ended June 30, 2014 Amortization of intangibles $ Compensation and related taxes Consulting fees Professional fees Other general and administrative Patent Impairment - - Total $ Operating expenses for the three and six months ended June 30, 2015 includes non-cash operating expenses totaling $4.5 million and $8.6 million, respectively, per the table below: Non-Cash Operating Expenses For the Three Months Ended June 30, 2015 For the Three Months Ended June 30, 2014 For the Six Months Ended June 30, 2015 For the Six Months Ended June 30, 2014 Amortization of intangibles and depreciation $ Compensation and related taxes Consulting fees Professional fees - - Other general and administrative Patent Impairment - - Total $ For the three and six months ended June 30, 2015, Marathon reported a GAAP net loss of $(4.5) million and $(9.3) million or ($0.32) and ($0.67) per basic share, respectively, compared to a GAAP net loss of $1.6 million and $1.9 million or a loss of ($0.14) and ($0.17), respectively, per basic share for the same periods in 2014. On a non-GAAP basis, for the three and six months ended June 30, 2015, Marathon reported a net loss in the amount of $(4.5) million and $(7.1) million, or ($0.32) and ($0.51), respectively, per basic share, compared to non-GAAP net income of $1.2 million and $2.0 million, or $0.11 and $0.18, respectively, per basic share for the three and six months ended June 30, 2014. A reconciliation of GAAP to non-GAAP financials can be found in the financial tables at the end of this press release. As of June 30, 2015, cash totaled $1.5 million. Commenting on Marathon's second quarter financial results, Doug Croxall, Founder & CEO of Marathon Patent Group, stated, "Since the beginning of the 2015, we have continued to invest in licensing opportunities that we believe have the potential of generating significant revenue events in the second half of the year. While we are yet to see many of these larger investments pay expected dividends, as we have stated, until we reach scale, our revenue will be a bit unpredictable. Despite this, we still anticipate a strong financial performance for the balance of the year. Croxall continued, “Despite this expectation, we are clearly disappointed with second quarter revenues. It’s for this reason that we make every effort to expand the scope and scale of the business to drive both increased and more frequent revenue events.” Investor Conference Call Marathon will host a conference call on Monday, August 17, 2015 at 8:30 AM ET/5:30 AM PT with Chief Executive Officer Doug Croxall and Chief Financial Officer Frank Knuettel II. To participate in the conference call, investors from the U.S. and Canada should dial (877) 407-0784 ten minutes prior to the scheduled start time. International calls should dial (201) 689-8560. In addition, the call will be broadcast live over the Internet and can be accessed through the Investor Relations section of the Company's website at www.marathonpg.com. The broadcast will be archived online upon completion of the conference call. A telephonic replay of the conference call will also be available until 11:59 p.m. ET on Monday, August 31, 2015 by dialing (877) 870-5176 in the U.S. and Canada and (858) 384-5517 internationally and entering the pin number: 13615843 About Marathon Patent Group Marathon is a patent acquisition and monetization company. The Company acquires patents from a wide-range of patent holders from individual inventors to Fortune 500 companies. Marathon's strategy of acquiring patents that cover a wide-range of subject matter allows the Company to achieve diversity within its patent asset portfolio. Marathon generates revenue with its diversified portfolio through actively managed concurrent patent rights enforcement campaigns. This approach is expected to result in a long-term, diversified revenue stream. To learn more about Marathon Patent Group, visit www.marathonpg.com. References in this press release to Marathon, we, us or our may be to Marathon Patent Group and/or its subsidiaries. Safe Harbor Statement Certain statements in this press release constitute "forward-looking statements" within the meaning of the federal securities laws. Words such as "may," "might," "will," "should," "believe," "expect," "anticipate," "estimate," "continue," "predict," "forecast," "project," "plan," "intend" or similar expressions, or statements regarding intent, belief, or current expectations (including for the balance of the fiscal year), are forward-looking statements. While Marathon believes these forward-looking statements are reasonable, undue reliance should not be placed on any such forward-looking statements, which are based on information available to us on the date of this release. These forward looking statements are based upon current estimates and assumptions and are subject to various risks and uncertainties, including without limitation those set forth in Marathon’s filings with the Securities and Exchange Commission (the "SEC"), not limited to Risk Factors relating to its patent business contained therein. Thus, actual results could be materially different. Marathon expressly disclaims any obligation to update or alter statements whether as a result of new information, future events or otherwise, except as required by law. MARATHON PATENT GROUP, INC. AND SUBSIDIARIES FINANCIAL STATEMENTS MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2015 December 31, 2014 (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - net of allowance for bad debt of $0 and $0 for June 30, 2015 and December 31, 2014 Bonds posted with courts Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net of accumulated depreciation of $40,385 and $16,135 for June 30, 2015 and December 31, 2014 Intangible assets, net of accumulated amortization of $12,043,560 and $6,550,528 for June 30, 2015 and December 31, 2014 Deferred tax assets Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Clouding IP earn out - current portion Notes payable, net of discounts and loan fees of $676,182 and $82,010 for 6/30/15 and 12/31/14 Total current liabilities Long-term liabilities Notes payable, net of discount and loan fees of $1,804,517 and $64,925, for 6/30/15 and 12/31/14 Other non current liability - Deferred tax liability Revenue sharing liability - Clouding IP earnout Total long-term liabilities Total liabilities Stockholders' equity: Preferred stock Series B, $.0001 par value, 50,000,000 shares authorized: 982,000 and 932,000 issued and outstanding at June 30, 2015 and December 31, 2014 98 93 Common stock, $.0001 par value, 200,000,000 shares authorized: 14,024,837 and 13,791,460 issued and outstanding at June 30, 2015 and December 31,2014 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended For the three months ended For the six months ended For the six months ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Expenses Cost of revenues Amortization of patents and website Compensation and related taxes Consulting fees Professional fees General and administrative Patent impairment - - Total operating expenses Operating loss ) Other income (expenses) Foreign exchange gain/(loss) - ) - Change in fair value adjustment of Clouding IP earnout - - Other income ) ) Interest income - 2 Interest expense ) Total other income ) ) ) Loss before provision for income taxes ) Income tax benefit - - Net loss ) Deemed dividends related to beneficial conversion feature of Series A preferred stock - ) - ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Loss per common share, basic and diluted: $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - Basic and Diluted Other comprehensive income, net of tax: Foreign currency translation adjustments $ $
